Citation Nr: 1629527	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-29 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine strain, effective July 10, 2006; 20 percent, effective April 6, 2009; 40 percent, effective April 14, 2010; and for a chronic lumbar strain to include central spinal stenosis of the lower spine in excess of 40 percent effective March 22, 2013. 

2.  Entitlement to an initial rating in excess of 20 percent under Diagnostic Code 8721 for left lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.  

4.  Entitlement to an increased evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1986 to October 1986, February 1987 to March 1987, March 2003 to April 2004, and from March 2005 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2008, November 2008, and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran's appeal was previously remanded by the Board in February 2013.  

The Board recognizes that the Veteran disagreed with the August 2009 rating decision, with respect to the issue of the April 2009 effective date for the assignment of a 20 percent disability rating for his lumbar spine disability.  With that rating decision, the RO effectively issued a "staged" rating.  As such, the entire period since the initial claim was filed (both prior to April 6, 2009 and from that time) is on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO previously characterized, and the Veteran has pursued, two separate claims of: (i) the claim for an earlier effective date (one prior to April 6, 2009) for the grant of a 20 percent disability for the lumbar spine disability and (ii) entitlement to an increased rating for the lumbar spine disability (which includes for a disability rating in excess of 20 percent for the period prior to August 6, 2009 and a 40 percent rating effective March 22, 2013).  However, each of those claims is effectively requesting the same result - a disability rating higher than that previously granted for the period prior to August 6, 2009.  As such, for the sake of clarity, the Board has characterized the issue on appeal as it appears on the first page of this decision, as one increased rating claim, which encompasses the question of a higher disability rating for the period prior to April 6, 2009.

During the pendency of this appeal, the RO granted service connection in April 2013 for radiculopathy of the left lower extremity which is currently evaluated at 20 percent disabling under Diagnostic Code 8721, and radiculopathy of the right lower extremity which is currently evaluated at 10 percent disabling under Diagnostic Code 8721.  Pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), the Veteran's neurological abnormalities, which include the Veteran's radicular symptoms, must be considered and separately rated, when rating the spine, and will be discussed below.  Thus, the Board's analysis will include whether or not the Veteran is entitled to ratings in excess of those presently assigned for his bilateral lower extremity radiculopathy.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  [The Board also observes that a separate rating of 10 percent for radiculopathy of the left lower extremity effective August 18, 2010 under Diagnostic Code 8520 had already been awarded and continues to be in effect.  See September 2010 rating decision.  The evaluation of the same disability under various diagnoses, a practice known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14 (2015).  The Board's discussion herein is limited to the Veteran's entitlement to a separate compensable rating under Diagnostic Code 8721 prior to March 22, 2013, and a rating in excess of 20 percent beginning March 22, 2013.]  

In an April 2013 rating decision, the RO granted the Veteran's claim of entitlement to a TDIU effective March 22, 2014.  There is no subsequent correspondence from the Veteran or his representative expressing disagreement with the effective date currently assigned for a TDIU.  Accordingly, any issue relating to a TDIU is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (1997).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  



FINDINGS OF FACT

1.  Prior to April 6, 2009 the Veteran did not exhibit forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

2.  For the period beginning from April 6, 2009, and prior to April 14, 2010 the Veteran did not exhibit forward flexion of the thoracolumbar spine to 30 degrees or less.

3.  For the entire appeal period the Veteran's lumbar spine disability has not resulted in favorable or unfavorable ankylosis.  

4. For the period prior to March 22, 2013 the Veteran's left leg radiculopathy did not manifest mild incomplete paralysis of the external popliteal nerve.

5.  For the period beginning from March 22, 2013 the Veteran's left leg radiculopathy was manifested by no more than moderate, incomplete paralysis of the external popliteal nerve.    

6.  For the period prior to March 22, 2013 the Veteran's right leg radiculopathy did not manifest mild incomplete paralysis of the external popliteal nerve.

7.  For the period beginning from March 22, 2013 the Veteran's right leg radiculopathy was manifested by no more than mild, incomplete paralysis of the external popliteal nerve.    

8.  The occupational and social impairment from the Veteran's service-connected PTSD most nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the Veteran's lumbar spine disability for the period prior to April 6, 2009, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for an evaluation in excess of 20 percent for the Veteran's lumbar spine disability for the period beginning from April 6, 2009, and prior to April 14, 2010 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for an evaluation in excess of 40 percent for the Veteran's lumbar spine disability for the period beginning from April 14, 2010 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5243 (2015).

4.  The criteria for a compensable rating under Diagnostic Code 8721 prior to March 22, 2013 for the Veteran's left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8721 (2015). 

5.  The criteria for a rating in excess of 20 percent under Diagnostic Code 8721 for left lower extremity radiculopathy for the period beginning from March 22, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8721 (2015).

6.  The criteria for a compensable rating prior to March 22, 2013 for the Veteran's right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8721 (2015).

7.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy for the period beginning from March 22, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8721 (2015).

8.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal of the Veteran's lumbar spine disability arises from a disagreement with a rating decision in June 2008, which granted service-connection for a lumbar sprain at 10 percent effective July 2006.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in September 2008, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation for PTSD as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The September 2008 VCAA letter was sent prior to the rating decision in November 2008.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The prior remand instructions were substantially complied with for the Veteran's claim.  The February 2013 Board remand instructions stated that the Veteran's records be updated, and that he be afforded a lumbar spine and psychiatric examination, to determine the severity of those disabilities, and to determine the functional impact to the Veteran's occupational functioning.  In April 2013 the Veteran was given a lumbar spine, and PTSD examination, and an opinion on the Veteran's occupational capacity was added to the record.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The April 2013 VA examinations are adequate, as the examination report shows that the examiners considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations and mental examinations with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).   38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Lumbar Spine 

The Veteran has been assigned a 10 percent rating effective from July 10, 2006, a 20 percent rating effective from April 6, 2009, and a 40 percent rating effective from March 2013 for his lumbar spine disability.  The Veteran seeks an increased rating for all periods on appeal, and specifically requests an earlier effective date for the assignment of his 20 percent rating.  The Board also notes that the April 2013 rating decision changed the Veteran's lumbar spine disability rating from a lumbar sprain under Diagnostic Code 5237, to a chronic lumbar strain to include central spinal stenosis of the lower spine under Diagnostic Code 5243.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2015). 

Pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), the Veteran's neurological abnormalities, which includes radicular symptoms, must be considered and separately rated, when rating the spine.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The United States Court of Veterans Appeals (Court) has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The Veteran underwent a September 2006 VA general medical examination.  In review of the Veteran's spine, the Veteran reported that he had lower back pain while in-service.  The Veteran stated that he currently experienced lower back pain on and off, which radiates into his right lower extremity.  The Veteran reported that he took Tylenol and Advil when needed.  The Veteran stated that lifting, carrying weight, prolonged standing and sitting caused flare-ups to his spine.  The Veteran stated that the severity of his flare up would increase his pain from a 3/10 to a 10/10, which was alleviated by rest.  The Veteran reported that his flare-ups lasted several hours.  The Veteran denied any incapacitating episodes in the past twelve months.  The Veteran was able to walk without an assistive device, showed independence in his daily living, and stated that at work his back will hurt when he has to stand for a prolonged period of time.  The Veteran also stated that his driving, hunting, and fishing were limited due to his back pain.  A lumbar spine examination revealed no evidence of pain on motion, no edema, redness, effusion, or swelling, no spinal tenderness, and no spasms.  The Veteran exhibited active of range of motion to 90 degrees, and on repetition to 70 degrees.  The examiner stated that the Veteran's range of motion was reduced due to his pain on repetition.  The Veteran's combined range of motion testing, even after testing revealed total range of motion of 150 degrees.  The Veteran's lower extremities showed no clubbing, cyanosis, or edema, and the Veteran's dorsalis pedis and tibialis posterior showed 2+. 

A July 2008 VAMC note shows that the Veteran complained of back pain, and received physical therapy.  The Veteran told VA medical staff that he was recommended Valium but preferred not to take anything addictive due to his past pain medication use.  A physical therapy note from July 2008 is associated with the record.  The Veteran stated that his symptoms of low back pain would sometimes radiate down into his legs, and that his legs would give out occasionally.  The Veteran described his pain as a dull ache that will occasionally become sharp at times, which the Veteran stated was constant.  X-rays of the Veteran's lumbar spine were normal.  Range of motion showed lumbar spine flexion to 70 degrees with increased pain.  VAMC staff noted that the Veteran was able to transfer independently, had good balance, and normal gait.  

In April 2009 the Veteran underwent a VA general medical examination.  The Veteran complained of chronic low back pain which had worsened since his tour in Iraq.  The Veteran reported undergoing physical therapy with minimal success.  The examiner reported normal posture and gait.  In review of the Veteran's lumbar spine, medical staff reported that there was definite straightening of the normal lumbar lordosis, minimal sciatic notch tenderness, with pain on straight leg raising to the left leg.  The Veteran did not have a loss of sensation in his sciatic distribution.  Range of motion testing revealed forward flexion to 60 degrees, and after repetition to 55 degrees.  

VAMC records from July 2010 show that the Veteran continued to have complaints of chronic back pain to his lower back, with pain radiating down into his left leg.  In August 2010 the Veteran underwent a VA spine examination.  The examiner reviewed the Veteran's medical history, noted the Veteran's pain complaints, and noted that in April 2010 the Veteran underwent an MRI for his spine.  The Veteran reported that his pain was an 8 out of 10 in his lower lumbar area, and that it was a sharp constant pain.  The Veteran stated that his lumbar pain radiated to his left hip.  The examiner also noted that the Veteran had incapacitating episodes of back pain within the past twelve months that required treatment.  The Veteran stated that he has increased pain on flare-ups, that his flare-ups occur once a month and last from a day to a week.  The examiner noted that the Veteran did have additional limitation of motion and functional impairment during a flare-up.  The Veteran denied the use of any assistive devices, stated that he could walk approximately 200 yards before he experienced left leg numbness and lower back pain, and the Veteran denied any history of falls or unsteadiness.  The Veteran was negative for ankylosis, and the Veteran exhibited flexion to 30 degrees, and 26 degrees after repetition.  

In March 2013 the Veteran underwent a back conditions DBQ.  The Veteran was given an additional diagnosis of central spinal stenosis to the lumbar spine.  The examiner reviewed an MRI from December 2012.  The Veteran stated that he experienced flare-ups, in that he had back pain, and that he experienced left leg numbness with increased frequency.  The Veteran exhibited forward flexion to 25 degrees, and the examiner noted that pain began at 20 degrees.  The Veteran exhibited forward flexion to 25 degrees after repetition.  In review of the functional impact to the Veteran, the examiner confirmed that the Veteran had additional limitation of motion after repetitive use, and that the Veteran experienced less movement than normal, weakened movement, and pain on movement.  In review of pain and muscle spasm, the examiner noted that the Veteran suffered from lumbar paraspinal muscle tenderness bilaterally, and that the Veteran suffered from guarding.  In review of the Veteran's senses the Veteran showed decreased sensation in the lower leg/ankle, and foot/toes on both the left and right side. Specific to radiculopathy the examiner found that that the Veteran's left lower extremity suffered constant mild pain, moderate intermittent pain, moderate paresthesias, and moderate numbness.  The Veteran's right lower extremity exhibited mild numbness.  The examiner concluded that the severity of the radiculopathy to the Veteran's left was moderate, and mild to his right.  The examiner found that the Veteran suffered from intervertebral disc syndrome, but that the Veteran did not experience any incapacitating episodes within the past year.  The overall functional impact to the Veteran was determined to be that the Veteran's back pain and leg numbness requires him to change positions frequently.  The Veteran had severe pain on a few occasions where he was sent home from work.  The examiner also opined that the Veteran would not be a candidate for employment requiring lifting or carrying items over ten pounds, or requiring bending.    

Based on a review of medical and lay evidence of record, the Board finds that the Veteran's lumbar spine disability, and corresponding radiculopathy have been appropriately rated during the entire appeal period.

With regard to the period beginning from July 2006, the Veteran did not exhibit forward flexion greater than 30 degrees but not greater than 60 degrees until his April 2009 VA examination.  In the period prior to April 2009, the Veteran did not exhibit muscle spasm or guarding, abnormal gait, or abnormal contour, nor a vertebral body fracture.  Thus, the Veteran's 10 percent rating adequately compensated the Veteran for his less than normal range of motion, and his lumbar spine pain.  Based on the Veteran's April 2009 VA examination which revealed forward flexion to 55 degrees, the Veteran was then compensated at 20 percent disabling based on his further loss of motion to the lumbar spine.  The Veteran again showed a worsening of his condition in an August 2010 VA examination, which revealed flexion to 30 degrees, and 26 degrees after repetition, thus warranting a 40 percent rating.  Furthermore, there is no finding of unfavorable ankylosis of the entire thoracolumbar spine at any time during the appeal period.  The schedular criteria for an increased rating under the General Rating Formula for Diseases and Injuries of the Spine are not met under Diagnostic Code 5237, and 5243.

As the Veteran is diagnosed with degenerative disc disease, the Board has also considered whether a higher disability rating could be assigned under Diagnostic Code 5243.  The medical evidence of record fails to show that the Veteran had any incapacitating episodes for which bed rest was prescribed by a physician of sufficient frequency which amounted to even at least a total of one week duration.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Accordingly, a higher disability rating is not warranted under Diagnostic Code 5243.        

In addition, the Board finds that the Veteran is not entitled to a higher disability rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 2006, 2009, 2010, and 2013 examinations did in fact note that the Veteran had pain on active range of motion testing, and determined where that pain began.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

The Veteran stated that he experienced flare-ups that are relieved by rest at his September 2006 VA examination, and in April 2009, and July 2010.  At the March 2013 examination flare-ups were noted, explained as back pain, and it was further noted that the Veteran experiences left leg numbness at an increased frequency.  The disabling effects of pain have been considered in evaluating the Veteran's service-connected lumbar spine disability, as indicated in the above discussion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2015).  The Veteran's complaints of pain during his VA examinations, and the examiners' observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability.  Additionally, the Board has considered the relevant provisions concerning additional limitation of motion due to flare-ups.  The July 2010 VA examiner noted additional limitation of motion but did not suggest that the Veteran's disability resembled unfavorable ankylosis of the spine.  The March 2013 VA examiner explained that the Veteran reported back pain, and did not describe any functional loss due to flare-ups to his lumbar spine, rather any functional impairment was due to his separately service-connected radiculopathy.  The Board notes that pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 37.  In an event, whereas here, the Veteran is already receiving the maximum disability rating for limitation of motion (40 percent under the General Rating Formula), 38 C.F.R. §§ 4.40 and 4.45 are generally not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, the Veteran's flare-ups of pain to his back have been adequately compensated.    

The Board notes that the Veteran complained of pain, numbness, and tingling to his lower extremities due to his back pain, and is also competent to report those symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The medical evidence of record prior to the Veteran's March 2013 fails to show any documented neurological impairment, and only indicates lay statements of pain and loss of sensation to the lower extremities.  The March 2013 examination indicates a worsening of the Veteran's neurological symptoms, to the point of mild symptomatology to the Veteran's right lower extremity and moderate symptomatology to the Veteran's left lower extremity.  Furthermore, the Veteran has not alleged that his bilateral lower extremity radiculopathy is worse than presently compensated.  Thus, based on the March 2013 VA examination's medical finding that the Veteran's left lower extremity is moderately impaired, and that the Veteran's right lower extremity is mildly impaired, a 20 percent rating, but no higher, for left lower extremity radiculopathy is continued, and a 10 percent rating, but no higher, for right lower extremity radiculopathy is continued.  38 C.F.R. § 4.124a, Diagnostic Code 8721.  As such, the Veteran is not entitled to a higher rating for his radicular symptoms for either extremity under Diagnostic Code 8721 during the period on appeal.  

In so finding the above, the Board notes that the Veteran is competent to report on symptoms.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the actual nature of his disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and health care providers have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

With respect to whether the claim should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected back disability and radiculopathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's radiculopathy with the established criteria found in the rating schedule for incomplete paralysis of the nerves shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria also adequately describe the severity and symptomatology of the back disability in this case.  As noted above, musculoskeletal disability ratings contemplate factors such as limitation of motion; functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint; and actually painful, unstable, or malaligned joints due to healed injury.  The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The inability to accomplish a task, such as those described is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  In short, the Board finds that the assigned schedular evaluations are adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

PTSD

The Veteran has been assigned a 30 percent rating for his PTSD effective from March 29, 2007.  The Veteran seeks an increased rating for the entire appeal period.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

The Veteran filed a claim for increase on September 10, 2008, the Board will examine the relevant evidence required for the appeal period.  A social work outpatient note from July 2008 is of record.  The Veteran was distraught that he was unable to start his hotdog business.  The Veteran stated that he had a disagreement with his business partner and decided to part ways.  The Veteran reported that he was working a minimum wage job cutting wood for windows.  The Veteran admitted to being more short tempered recently, and relayed an incident with a coworker that required his supervisor to intervene.  The Veteran discussed his other health problems, and economic concerns.  The Veteran also relayed in July 2008 problems sleeping due to combat related nightmares.  The Veteran relayed in August 2008 that he had a tough week because his wife rented a movie about Iraq, which triggered his symptoms.  The Veteran relayed continued problems with sleeping, and being irritated with his co-workers. 

In October 2008 the Veteran underwent a VA PTSD examination.  The examiner noted a review of the Veteran's claims file, and specifically noted an August 2008 letter from the Veteran's primary therapist, clinical social worker L.W.  The letter noted that the Veteran had been through several vocational settings because of interpersonal conflict and difficulties dealing with coworkers.  L.W. also argued that the Veteran's 30 percent rating did not adequately reflect the severity of his PTSD.  The Veteran stated that his irritability had increased and he was still having difficulty getting along with others.  The Veteran stated that he did not have contact with his mother or sister, and had marginal contact with his brother.  The Veteran stated that he had no friends to socialize with.  The Veteran reported that his nightmares had increased to nearly nightly.  The Veteran estimated that he lost approximately three days of work a month.  The Veteran stated that he was working at a restaurant until they went out of business.  The Veteran relayed his attempt at the hotdog business, and that he currently worked at the manufacturing plant.  The Veteran stated that he felt that he still had a job because management was terrified of firing him.  The Veteran relayed marital problems with his wife, and that he had contact with his children.  The examiner noted that the Veteran was not abusing alcohol or any other substance.  The examiner noted an instance of violent impulse but determined that the situation de-escalated.  The examiner stated that the Veteran did not have any suicide attempts, but did have suicidal thoughts without intent. The Veteran was well groomed, attentive, and cooperative, however the examiner noted that the Veteran was angry throughout.  The Veteran was coherent and logical, with appropriate thought content.  The Veteran denied delusions and hallucinations.  The Veteran complained of significant short-term memory loss, and panic attacks.  The examiner stated that the Veteran continued to have difficulties with symptoms of depression, depressed mood, and anxiety.  The examiner also noted the Veteran's impulse control being problematic.  The Veteran was assigned a GAF of 50, and an Axis I diagnosis of PTSD.  The examiner concluded that the Veteran's PTSD impacted his occupational and social functioning fairly significantly, with increased difficulty in an occupational setting.  

A letter from L.W. dated from December 2008 is also of record.  The Veteran's social worker stated that the Veteran's PTSD was severe.  The letter explained that the Veteran had lost his manufacturing job due to his excessive amount of VA appointments.  The Veteran was assessed in the extremely severe range of depression, and that the Veteran continued to deal with sleep difficulties, hypervigilance, and anger issues.  The letter commented on the Veteran's need for medication and that the Veteran has been through several jobs due to interpersonal conflicts with co-workers.  The letter concluded that the Veteran's PTSD should be rated more severely than 30 percent.          

In April 2009 the Veteran underwent a PTSD examination.  The examiner reviewed the October 2008 examination, the Veteran's initial evaluation in July 2007, and documentation from L.W.  The examiner noted the Veteran's continued outpatient psychiatric care.  The Veteran estimated that over the past year he lost thirty days from work because of his PTSD.  The Veteran stated that he was laid off from his job in November 2008 and that he found part-time work beginning in March 2009, working as a janitor.  The examiner reiterated that the Veteran did not socialize with those outside of his immediate family.  The Veteran stated that he remains a volunteer firefighter but that he did not go to any events for socializing.  The examiner stated that the Veteran's activities and leisure pursuits were limited to him interacting with his children and occasionally playing computer games.  The Veteran stated that he was using alcohol and marijuana in an attempt to help him sleep.  In a mental status examination the Veteran was appropriately dressed and groomed, alert and oriented, showed angered affect, and cooperated with the examiner.  The examiner stated that the Veteran had difficulty when talking about his problems with his PTSD in maintaining emotional stability.  The examiner also noted that his affect became labile which was a new development.  The Veteran showed coherence and logic.  The Veteran expressed having flashbacks, but denied overt delusions or hallucinations.  The Veteran stated that he had suicidal ideation, homicidal ideation, and homicidal plans, but no intent.  The Veteran complained of both long-term and short term memory loss.  The Veteran still experienced panic attacks, depressed mood, depression, and anxiety secondary to his PTSD.  The Veteran continued to show impaired impulse control, and showed worsening with his anger.  In assessment of the Veteran's PTSD, the examiner stated that the Veteran continues to re-experience trauma, with daytime memories and nightmares.  The Veteran continued to show avoidance and numbing.  The examiner also noted that the Veteran demonstrated heightened arousal.  The examiner stated that the frequency and severity continued to increase.  The examiner diagnosed the Veteran with Axis I PTSD, alcohol abuse, and cannabis abuse secondary to the Veteran's PTSD, and the Veteran was assessed with a GAF of 45.  The examiner concluded that the Veteran's symptoms would place him in the middle of the range that is qualitatively described as serious symptoms or any serious impairment in social, occupation, or school functioning.  The examiner also opined that if the Veteran's medication could be better balanced, he would benefit.         

In March 2013 the Veteran underwent a PTSD DBQ.  The examiner noted the Veteran's diagnoses of PTSD, cannabis abuse, caffeine intoxication, and a personality disorder not otherwise specified.  The examiner noted that the Veteran reported that he would drink two or three pots of coffee a day.  In review of the Veteran's personality disorder the examiner stated that the Veteran had a dramatic flair, and has passive-aggressive tendencies and volatility in relationships that the Veteran purely asserts are the fault of PTSD.  The examiner commented that those symptoms however, extended beyond the symptoms of PTSD.  The Veteran was assessed with a GAF of 52.  In commentary to the GAF assessment, the examiner stated that the Veteran over-identified with the consuming role of seeing everything through the eyes of a soldier, feels constant invalidation, is easily enflamed when being challenged, passive-aggressive tendencies, which clearly extend beyond the realm of PTSD and is suggestive of one whom uses too many and too much, mind altering substances (coffee and cannabis) to alter the mood.  The examiner noted that discerning the Veteran's PTSD symptoms as opposed to his use of substances was challenging.  The examiner concluded that the Veteran felt motivated to work, and was generally able to navigate employment.  

In differentiating the Veteran's symptoms due to the Veteran's mental disorders, the examiner stated that the Veteran did have some classic PTSD symptoms.  The examiner further stated the Veteran's use of excessive caffeine, cannabis, and his strong characterological presence compounded his PTSD symptoms.  The examiner determined that the Veteran's PTSD accounted for 30 percent of his overall impairment, his characterological symptoms accounted for 50 percent, and his consumption of caffeine and cannabis accounted for 20 percent.  The examiner opined that the Veteran's level of occupational impairment due to his mental diagnoses was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation.  In coming to his conclusion the examiner reviewed the Veteran's recent history.  The Veteran stated that he was working as a cook full-time except in the slower months.  The Veteran showed resentment toward his supervisor.  The Veteran stated that he had continued with treatment, and self-medicated with caffeine and cannabis to keep himself balanced.  In report of the Veteran's recent legal and behavioral history, the examiner stated that the Veteran develops perceptions about relationships , and figures of authority, that are clearly impaired beyond just PTSD.  The examiner also stated that the Veteran's use of caffeine and cannabis likely contributed to some of his irritability and sleep impairment symptoms.  In review of the Veteran's symptoms, the examiner reported that the Veteran suffers from depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, and chronic sleep impairment.  In the remarks portion of the examination, the examiner opined that while some of the reactions of the Veteran may appear on the surface to be related to PTSD, the Veteran was also clearly impacted by substance and characterological psychopathology.  The Veteran showed an improvement to his PTSD, with reporting that he did not suffer from nightmares and that he was better adjusted to related stressor stimuli.  The Veteran was able to maintain work, his activities of daily living, and other like activities.  The examiner stated that the severity and frequency of the Veteran's PTSD symptoms fall within the moderate range of impairment.  The examiner noted impairment to mood and motivation but that he demonstrated an adequate ability to engage in meaningful employment.  The Veteran denied suicidal ideation, intention, or plan, but did suggest globalized homicidal ideation.  The examiner stated that the Veteran's GAF solely due to his PTSD was 60, and that combined with his substance abuse and characterological impairment reduce the Veteran to 52.  The examiner stated that the Veteran was certainly limited in his employment but not unemployable.                
  
The Board has considered the aforementioned evidence and concludes that the 30 percent evaluation assigned for PTSD appropriately compensates the Veteran for the state of his social and occupational impairment due to his psychiatric disability. Of the listed suggested symptoms for a 50 percent disability rating, the Veteran has not experienced: problems with his speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of memory other than mild, and impairment of judgment or abstract thinking.  The clinical evidence shows that the Veteran is functioning well in his immediate family relations, and capable of employment.  Finally, the Board finds convincing the determination by the March 2013 examiner that the Veteran's PTSD and mental health symptoms resulted in moderate impairment, and concluded that his PTSD resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation.  

While true, that the Veteran has disturbances in mood with irritability, depressed mood, impulse control, problems with motivation, and has problems sleeping, these symptoms would not impact his potential occupational functioning to the degree of reduced reliability and reduced productivity.  The Veteran's social impairment during the appeal period shows that he is able to have positive personal relationships with family, and medical professionals.  The Board notes that the Veteran stated that he does not have many friends and that the record shows that he has had issues with supervisors, but the March 2013 VA examiner indicated that his symptoms are only 30 percent due to his PTSD.  At times it may be difficult for the Veteran to engage in social relationships, though the overall disability picture shows that he does have the ability to have functioning social relationships.  The Veteran's short and long term memory issues were self-reported and unsubstantiated to the exact degree.  Furthermore, the Veteran's continued reports of sleep impairment, is symptomatology specifically contemplated in the 30 percent disability criteria.  The Veteran's depressed mood, hypervigilance, exaggerated startle response, suspiciousness, and anxiety are also specifically contemplated in the 30 percent criteria.

The Board has also considered the reports from L.W. in that the Veteran's PTSD is severe in nature, and the April 2009 VA examination finding that the Veteran's PTSD caused serious impairment.  The Board finds that the symptoms of the Veteran are those exhibited by the 30 percent criteria, and that the opinions reached by L.W. and the April 2009 VA examiner are to the severity of the Veteran's irritability and anger.  As documented by the medical evidence, the Veteran has consistently shown irritability and anger, along with prolonged sleep impairment.  Even at its most severe, the Veteran stated that he lost only a few days of work a month due to his sleep impairment, and the Veteran has consistently shown his ability to find employment.  With regard to the Veteran's angered affect, and irritability, the Board notes that the frequencies of those emotions are nearly constant.  Albeit, the Veteran has had multiple employment positions through the course of the appeal, but he has shown the motivation and ability to work.  Thus, the Board has examined the Veteran's frequency and severity of his symptoms, and how it specifically impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Board also finds that the most recent examination of the Veteran holds the most probative weight, as the examiner gave a clear mental health picture of the Veteran with detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).  The examiner clearly identified the impairment to the Veteran based on all of his mental health impairments, including PTSD and clearly delineated which symptoms were due to which disorder, and accounted for the exacerbation of the Veteran's PTSD symptoms.  Thus the Board was able to rate the impact of the Veteran's service-connected condition only.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran remains objectively capable of a level of social and occupational functioning that more closely approximates the criteria for a 30 percent evaluation. The Board concludes that the Veteran's PTSD manifestations are insufficient in severity to produce the level of social and occupational impairment contemplated by a 50 percent evaluation.  Further, none of the criteria for a 70 percent or 100 percent rating were demonstrated, nor could one conclude that existing psychiatric symptoms would have been best approximated by a 70 percent or 100 percent rating.  While the Veteran has shown suicidal and homicidal ideations, they were without intent.  Thus, such symptoms are not the frequency, severity, and duration as contemplated in higher ratings, and again, the March 2013 VA examiner indicated that the Veteran's symptoms are only 30 percent due to his PTSD.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's PTSD is not inadequate.  The Veteran's psychiatric complaints are symptoms contemplated by the rating schedule under Diagnostic Code 9411.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected PTSD; thus, the schedular evaluations are adequate to rate the Veteran's psychological impairment.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased evaluation in excess of 10 percent for the Veteran's lumbar spine disability prior to April 6, 2009 is denied.

Entitlement to an increased evaluation in excess of 20 percent for the Veteran's lumbar spine disability for the period beginning from April 6, 2009, and prior to April 14, 2010 is denied.

Entitlement to an increased evaluation in excess of 40 percent for the Veteran's lumbar spine disability beginning from April 14, 2010 is denied.

Entitlement to an increased evaluation in excess of 20 percent under Diagnostic Code 8721 for the Veteran's left lower leg radiculopathy is denied.

Entitlement to an increased evaluation in excess of 10 percent for the Veteran's right lower leg radiculopathy is denied.

Entitlement to an increased evaluation in excess of 30 percent for PTSD is denied.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


